Application by petitioner, as trustee under a declaration of trust dated June 1, 1937, and a plan of reorganization for mortgage investments guaranteed by State Title and Mortgage Company approved by an order of the Supreme Court, New York County, entered May 14, 1937, for an order, pursuant to section 1077-e of the Civil Practice Act, directing respondent, as the last record owner of property known as 2455 Amsterdam Avenue, in the City of New York, to pay petitioner the surplus income derived from the operation of said premises for the calendar year 1943 over and above the taxes, interest and all other carrying charges, to be applied to past due principal on the first mortgage on said premises.
Order, so far as appealed from, unanimously reversed, with twenty dollars costs and disbursements and the motion granted to the extent of directing that the 1943 surplus of $1,549.30 be paid to petitioner in reduction of the past due principal of the first mortgage herein. (Matter of Mortgage Corporation of N. Y. [Ohlbaum], 263 App. Div. 627, affd. 289 N. Y. 686.) Settle order on notice. Present — Martin, P. J., Townley, Glennon, Cohn and Callahan, JJ.